o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------ ------ ------ ------------ cc ita b04 conex-111515-16 tax_return all of the advance credit payments made number release date 36b --------------------------------- ----------------------------- ------------------------------------- dear i am writing to you in response to your email correspondence concerning repayments of the advance_payments of the premium_tax_credit made on your behalf you took a distribution from a retirement account in and the income from the distribution requires you to repay on your on your behalf in the premium_tax_credit is a refundable tax_credit for certain individuals who enroll or who have a family_member who enrolls in a health insurance plan through a health insurance marketplace and is intended to help with the cost of the insurance taxpayers claim the premium_tax_credit by filing form_8962 premium_tax_credit ptc with their federal_income_tax return the amount of a taxpayer’s premium_tax_credit for a year depends on the amount of the taxpayer’s household_income and his or her family size for the year for example a qualifying family of with household_income pincite percent of the federal poverty_line for the taxpayer’s family size will get a larger premium_tax_credit than a similarly-situated family with household_income pincite percent of the federal poverty_line taxpayers with household_income over percent of the federal poverty_line for their family size are not allowed a premium_tax_credit household_income is the modified_adjusted_gross_income agi of the taxpayer and the taxpayer’s spouse if filing a joint_return plus the modified agi of each of the taxpayer’s dependents required to file a tax_return for purposes of the premium_tax_credit modified agi is the adjusted_gross_income on the tax_return plus certain income that is not subject_to tax specifically foreign_earned_income tax-exempt_interest and the portion of social_security_benefits that is not taxable_distributions from a retirement conex-111515-16 account are generally required to be included in a taxpayer’s modified agi and household_income the law allows qualifying taxpayers who enroll in health insurance through a marketplace to receive the benefit of advance_payments of the premium_tax_credit advance credit payments are made directly to the health insurance_company and reduce the out-of-pocket cost of the taxpayer’s premiums the marketplace makes the determination of eligibility for advance credit payments when the taxpayer enrolls or enrolls a family_member in marketplace health insurance the marketplace estimates the amount of premium_tax_credit a taxpayer will be allowed using the taxpayer’s projected household_income the estimated premium_tax_credit is the maximum amount of advance credit payments for which the taxpayer is eligible the taxpayer then chooses to have all some or none of the advance credit payments for which he or she is eligible paid to the insurance provider taxpayers who get the benefit of advance credit payments must when they file their tax_return for the year compare the actual premium_tax_credit they are allowed to their advance credit payments if a taxpayer’s advance credit payments are more than his or her premium_tax_credit the taxpayer must repay the excess advance credit payments although the amount of the repayment may be limited for taxpayers with household_income of less than percent of the federal poverty_line for their family size because the amount of a taxpayer’s advance credit payments are based on estimates it is important for taxpayers to promptly inform the marketplace of any changes in circumstances such as changes to the amount of estimated household_income used by the marketplace to compute advance credit payments that would cause a difference between the advance credit payments and the actual premium_tax_credit allowed you state that you took a distribution from a retirement account in appears that the distribution was not included in the estimated household_income used to compute your advance credit payments thus because the household_income did not include your retirement distribution your advance credit payments in more than the premium_tax_credit you are allowed for you also wrote that you are ineligible to claim a premium_tax_credit for repay the advance credit payments made on your behalf although i do not have independent knowledge of the facts of your case it would seem that you were ineligible to claim a premium_tax_credit for than percent of the federal poverty_line for your family size the law requires taxpayers to use the tax_return to determine whether a premium_tax_credit is allowed and if so the amount of the credit the estimated household_income used to compute advance credit payments is not used to determine a taxpayer’s premium_tax_credit household_income reported on their household_income was more unfortunately it because your and must were ------ ------ ------ ------ ------ ------ ------ ------ conex-111515-16 if your household_income for for your family size you are not allowed a premium_tax_credit for the advance credit payments made on your behalf as stated above a repayment limitation is available only to taxpayers with household_income of less than percent of the federal poverty_line for their family size is more than percent of the federal poverty_line and must repay ------ ------ helpful information concerning paying your tax bill including information on payment plans for taxpayers who cannot pay all of their taxes by the due_date is provided on the irs website www irs gov you can access this information by going to the website and clicking on the link deadline which you can find in the middle of the webpage i am sorry for the frustration you experienced with this process but i hope this information is helpful if you have questions please contact -------------------- ------------------- or me at ----- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
